                          1 COOPER, WHITE & COOPER LLP
                            Peter C. Califano (SBN 129043)
                          2   pcalifano@cwclaw.com
                            201 California Street, 17th Floor
                          3 San Francisco, California 94111
                            Telephone:     415.433.1900
                          4 Facsimile:     415.433.5530

                        5 RAY QUINNEY & NEBEKER P.C.
                          Michael R. Johnson (UT Bar No. 7070)
                        6   mjohnson@rqn.com
                          Pro Hac Vice Application to be Submitted
                        7 36 South State Street, Suite 1400
                          Salt Lake City, Utah 84111
                        8 Telephone: 801.532.1500
                          Facsimile: 801.532.7543
                        9
                          Attorneys for Attorneys for RABO
                       10 AGRIFINANCE LLC, as Assignee of the Rights
                          and Claims of RABOBANK, N.A.
                       11

                       12                            UNITED STATES BANKRUPTCY COURT
                       13                            NORTHERN DISTRICT OF CALIFORNIA
                       14

                       15 In re                                           CASE NO. 15-10150-CN

                       16 DEERFIELD RANCH WINERY, LLC,                    Chapter 11

                       17                 Reorganized Debtor.             RABO'S MOTION TO APPOINT VITO
                                                                          MITRIA OF BEACON MANAGEMENT
                       18                                                 ADVISORS AS PLAN ADMINISTRATOR

                       19
                                                                          Date: December 18, 2020
                       20                                                 Time: 11:00 a.m.
                                                                          Place: Via Court Call or Zoom Videoconference
                       21                                                 Judge: Honorable Charles Novack

                       22

                       23

                       24          Rabo AgriFinance LLC (“Rabo”), as assignee of the rights and claims of Rabobank, N.A.,
                       25 a secured creditor of Deerfield Ranch Winery, LLC, the Reorganized Chapter 11 Debtor (the

                       26 “Debtor”) in the above-entitled Chapter 11 case (the “Case”), through counsel, hereby

                       27 respectfully moves this Court for the entry of an Order, in the form submitted herewith, appointing

                       28 Vito Mitria (“Mr. Mitria”) of Beacon Management Advisors, LLC as the Plan Administrator in
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                          Doc# 256     Filed: 11/25/20    Entered: 11/25/20 12:54:35       Page 1 of
                                                                    3
                          1 this Case.

                          2         This Motion is filed pursuant to the relevant terms of the Court’s Order Confirming

                          3 Debtor’s Amended Plan of Reorganization Dated February 22, 2016 [Dkt. 217] (the

                          4 “Confirmation Order”) which confirmed the Debtor’s Amended Plan of Reorganization, dated

                          5 February 12, 2016 (the “Amended Plan”). Specifically, the Debtor has defaulted under the

                          6 Amended Plan by failing to make the required $550,000.00 principal reduction payment that was

                          7 due no later than December 31, 2019, such amount has still not been paid, thus the default is a

                          8 material default under the Restructured Credit Documents, and authorizes Rabo to seek the

                          9 appointment a Plan Administrator. Section 3.2.2.4 of the Amended Plan provides:
                       10           Upon the occurrence of a material event of default under the Restructured
                                    Credit Documents, a Plan Administrator shall be appointed on the request of
                       11           Rabobank, provided that a Plan Administrator shall be appointed only on: (i)
                                    the occurrence of one of the events of default specified in section 3.2.2.3
                       12
                                    above, or (ii) the occurrence of a material event of default that the
                       13           Restructured Credit Documents specifically provide will give rise to
                                    appointment of a Plan Administrator. In the event that Rabobank requests
                       14           appointment of a Plan Administrator, the only question for determination by
                                    the Bankruptcy Court shall be whether a material event of default has
                       15           occurred. It shall be understood that this provision is an essential term of the
                                    Plan, and is material to Rabobank’s consent to the Plan.
                       16

                       17 [Amended Plan, § 3.2.2.4]

                       18           The Debtor’s failure to make the $550,000.00 principal reduction payment by December
                       19 31, 2020 (or at any time since then) is an express event of default under section 3.2.2.3 of the

                       20 Amended Plan, and it also is an occurrence of a material event of default that the Restructured

                       21 Credit Documents specifically provide will give rise to the appointment of a Plan Administrator.

                       22 As noted in the Amended Plan, “the only question for determination by the Bankruptcy Court

                       23 shall be whether a material event of default has occurred.” If the Court finds that an event of

                       24 default has occurred (and it clearly has), then the Amended Plan provides for the immediate

                       25 appointment of a Plan Administrator.

                       26           WHEREFORE, based upon the foregoing, for the additional reasons set forth in the
                       27 Memorandum in Support of this Motion filed herewith, and as evidenced by the Declarations of

                       28 Matt Owings and Vito Mitria also filed herewith, Rabo respectfully requests that Mr. Mitria be
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                            Doc# 256     Filed: 11/25/20     Entered: 11/25/20 12:54:35        Page 2 of
                                                                      3       2
                          1 appointed as Plan Administrator, and that the Court grant Rabo such other and further relief as the

                          2 Court deems just and proper in the premises.

                          3

                          4 DATED: November 25, 2020                   COOPER, WHITE & COOPER LLP

                          5

                          6
                                                                       By:          s/s Peter C. Califano
                          7                                                  Peter C. Califano
                                                                             Attorneys for Attorneys for RABO
                          8                                                  AGRIFINANCE LLC, as Assignee of the Rights
                                                                             and Claims of RABOBANK, N.A.
                          9
                       10
                               1338271.1
                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                            Doc# 256     Filed: 11/25/20     Entered: 11/25/20 12:54:35      Page 3 of
                                                                      3       2
